Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 10/20/2022 have been fully considered but they are not persuasive.
The applicant argues that Kim et al. does not disclose the limitation as amended in claims 1 and 13.  The examiner respectfully disagrees.  The examiner respectfully disagrees.  Kim et al. (figures 1-3) discloses a display device as claimed including wherein the first pixel electrode and the second pixel electrode are disposed along the second direction with the first switching element and the second switching element disposed between the first pixel electrode and the second pixel electrode (the first pixel electrode 191a of the pixel to the right of the current pixel and the second pixel electrode 191b of the pixel to the left of the current pixel as shown in figure 1), and the first source electrode and the first drain electrode extend along the second direction in an area overlapping the first active layer of the first switching element (the electrodes are extended in three different directions, xyz; figure 3).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2010/0001276).
Regarding claim 1, Kim et al. (figures 1-3) discloses a display device comprising: 
a substrate; 
scan lines (121) disposed on the substrate and extending along a first direction; 
data lines (171a and 171b) disposed on the substrate and extending along a second direction that intersects the first direction (the electrodes are extended in three different directions, xyz; figure 3; therefore, any direction can be a first and second direction); 
a first switching element including a first active area, a first gate electrode (124a) connected to a first scan line among the scan lines, a first drain electrode connected to a first data line among the data lines, and a first source electrode facing the first drain electrode (173a and 175a; figure 3); 
a first pixel electrode (191a) connected to the first source electrode of the first switching element; 
a second switching element including a second active area, a second gate electrode (124a) connected to the first scan line, a second drain electrode connected to a second data line among the data lines, and a second source electrode facing the second drain electrode (173b and 175b; figure 3); and 
a second pixel electrode (191b) connected to the second source electrode of the second switching element, 
wherein the first pixel electrode and the second pixel electrode are disposed along the second direction with the first switching element and the second switching element disposed between the first pixel electrode and the second pixel electrode (the first pixel electrode 191a of the pixel to the right of the current pixel and the second pixel electrode 191b of the pixel to the left of the current pixel as shown in figure 1), and the first source electrode and the first drain electrode extend along the second direction in an area overlapping the first active layer of the first switching element (the electrodes are extended in three different directions, xyz; figure 3).
Regarding claim 2, Kim et al. (figures 1-3) discloses wherein the first source electrode completely intersects the first gate electrode along the second direction (173a and 124a).
Regarding claim 13, Kim et al. (figures 1-3) discloses wherein the first gate electrode protrudes from the first scan line toward the second pixel electrode along the second direction, and the second gate electrode protrudes from the first scan line toward the first pixel electrode along the second direction.
Regarding claim 14, Kim et al. (figures 1-3) discloses a substrate; 
scan lines (121) disposed on the substrate and extending along a first direction; 
data lines (171a and 171b) disposed on the substrate and extending along a second direction that intersects the first direction (the electrodes are extended in three different directions, xyz; figure 3; therefore, any direction can be a first and second direction);
a first switching element including a first active area, a first gate electrode (124a) connected to a first scan line among the scan lines, a first drain electrode connected to a first data line among the data lines, and a first source electrode facing the first drain electrode (173a and 175a; figure 3); 
a first pixel electrode (191a) connected to the first source electrode of the first switching element through a first contact hole; 
a second switching element including a second active area, a second gate electrode (124a) connected to the first scan line, a second drain electrode connected to a second data line among the data lines, and a second source electrode facing the second drain electrode (173b and 175b; figure 3); and 
a second pixel electrode (191b) connected to the second source electrode of the second switching element through a second contact hole, 
wherein the first switching element overlaps the first contact hole in the second direction and the second switching element overlaps the second contact hole in the second direction (the electrodes are extended in three different directions, xyz; figure 3);
wherein the first switching element and the second switching element are disposed between the first pixel electrode and the second pixel electrode (the first pixel electrode 191a of the pixel to the right of the current pixel and the second pixel electrode 191b of the pixel to the left of the current pixel as shown in figure 1).
Regarding claim 15, Kim et al. (figures 1-3) discloses wherein the first pixel electrode and the second pixel electrode are disposed along the second direction (the electrodes are extended in three different directions, xyz; figure 3).
Regarding claim 16, Kim et al. (figures 1-3) discloses wherein the first switching element and the second contact hole are disposed along the first direction (the electrodes are extended in three different directions, xyz; figure 3).
Regarding claim 17, Kim et al. (figures 1-3) discloses wherein the second switching element and the first contact hole are disposed along the first direction (the electrodes are extended in three different directions, xyz; figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0001276) in view of Lee et al. (US 2011/0047792).
Regarding claim 3, Kim et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kim et al. is silent regarding the storage electrode.  Lee et al. (figures 6A-6B) teaches a first source connector (67) which extends from the first source electrode and is connected to the first pixel electrode (82) through a first contact hole; and a first storage electrode (27) which overlaps the first source connector in a plan view, wherein one edge of the first storage electrode extending along the second direction protrudes further in the first direction than one edge of the first source connector extending along the second direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first source connector as taught by Lee et al. in order to increase the storage capacity of the pixel areas.
Regarding claim 4, Lee et al. (figures 6A-6B) teaches wherein the other edge of the first source connector extending along the second direction protrudes further in the first direction than the other edge of the first storage electrode extending along the second direction.
Regarding claim 5, Lee et al. (figures 6A-6B) teaches wherein a length of an overlap area between the first storage electrode and the first source connector along the second direction is greater than a length of the overlap area along the first direction.
Regarding claim 6, Lee et al. (figures 6A-6B) teaches wherein the first active layer and the first contact hole are disposed along the second direction.
Regarding claim 7, Lee et al. (figures 6A-6B) teaches wherein the second source electrode and the second drain electrode extend along the second direction in an area overlapping the second active layer of the second switching element.
Regarding claim 8, Lee et al. (figures 6A-6B) teaches a second source connector which extends from the second source electrode and is connected to the second pixel electrode through a second contact hole; and a second storage electrode which overlaps the second source connector in a plan view, wherein the second active layer and the second contact hole are disposed along the second direction (of the neighboring pixel).
Regarding claim 9, Lee et al. (figures 6A-6B) teaches wherein the second switching element and the first contact hole are disposed along the first direction.
Regarding claim 10, Lee et al. (figures 6A-6B) teaches wherein the first switching element and the second contact hole are disposed along the first direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871